Exhibit 99.1 EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. PORTFOLIO OVERVIEW THIRD QUARTER Letter from the CEOsAs of January 7, 2011 Dear investor in ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.: We write to briefly summarize our activity for the third quarter of 2010.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual, and current reports are available in the Investor Relations section of our investment manager’s website, www.iconcapital.com. Fund Fourteen’s offering period commenced on May 18, 2009.Fund Fourteen raised $160,393,699 in capital contributions through September 30, 2010.As of September 30th,we had invested $85,216,5971 of capital, or 60.14% of capital available for investment, in business-essential equipment and corporate infrastructure.During the third quarter, Fund Fourteen also entered into agreements to invest $26,266,401 of capital, which amounts were held in deposit accounts for the purchase of two supramax bulk carrier vessels from affiliates of Geden Holdings Limited (“Geden”).The vessels were subsequently purchased on October 1, 2010.Fund Fourteen did not have any leveraged investments through the third quarter of 2010.We invested $26,826,679 in total equity in the third quarter of 20102.Further, our distribution coverage ratio3 for the nine months ended September 30th was 223.1%.As of September 30th, Fund Fourteen held $36,029,316 of capital available for future investments.Fund Fourteen collected 100%4 of all scheduled rent and loan receivables due for the third quarter of 2010. During the third quarter of 2010, we actively invested our capital in financings secured by business-essential equipment and corporate infrastructure.Fund Fourteen made a secured term loan to EMS Enterprise Holdings, LLC (“EMS”) and its affiliates that is secured by EMS’s metal cladding operation.We entered into agreements to purchase and bareboat charter two supramax bulk carrier vessels, Amazing and Fantastic, to affiliates of Geden.We made a secured term loan to Northern Crane Services Inc. that is secured by lifting and transportation equipment.During the third quarter, Fund Fourteen made a secured term loan to affiliates of Palmali Holding Company Limited that is secured by two Aframax tanker vessels, the Shah Deniz and the Absheron.Finally, we made a secured term loan to SE Shipping Lines Pte. Ltd. for the purchase of a new-build heavy lift vessel and accompanying equipment. We believe that there will be many opportunities for us to continue to deploy our equity in well structured deals collateralized by business-essential equipment and corporate infrastructure. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Fourteen’s financials, prepared in accordance with US GAAP. 2 Pursuant to Fund Fourteen’s financials, prepared in accordance with US GAAP. 3
